UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-5870



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

AGNES PATRICIA DIXON, a/k/a Pat Dixon,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron McGowan Currie, District
Judge. (CR-95-463)


Submitted:   July 23, 1996                 Decided:   August 2, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. William Earl Day, II, Assistant United
States Attorney, Florence, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Agnes Patricia Dixon pled guilty to two counts of a nineteen-

count indictment charging Dixon with conspiracy and substantive

violations of 18 U.S.C.A. § 1014 (West 1976 and Supp. 1996) and 18

U.S.C.A. § 215(a)(1), (2) (West 1969). The district court sentenced

Dixon to serve fourteen months imprisonment followed by five years
of supervised release and to pay a special assessment fee of $100.

She appeals her convictions and sentence. Dixon's attorney has

filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), raising one issue but indicating that, in his view, there

are no meritorious issues for appeal. Dixon was informed of her

right to file a pro se supplemental brief, which she has failed to
file.

     Dixon's counsel raises the question of whether the district

court complied with requirements outlined in Rule 11 of the Federal
Rules of Criminal Procedure when taking Dixon's plea. Following a

de novo review of the entire record, we conclude that the district

court complied with all the mandates of Rule 11 in accepting

Dixon's guilty plea. We therefore affirm Dixon's conviction and

sentence.

     In accordance with the requirements of Anders, we have exam-
ined the entire record in this case and find no other meritorious

issues for appeal. This court requires that counsel inform his

client, in writing, of her right to petition the Supreme Court of

the United States for further review. If the client requests that
a petition be filed, but counsel believes that such a petition

                                2
would be frivolous, then counsel may move in this court for leave

to withdraw from representation. Counsel's motion must state that

a copy thereof was served on the client.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3